Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00079-CV

                                 IN RE Sharayah Williams STIGGERS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 28, 2013, Relator Sharayah Williams Stiggers filed a petition for writ of

mandamus. The court has considered the petition for writ of mandamus and is of the opinion

that Stiggers is not entitled to the relief sought. Accordingly, the petition for writ of mandamus

is DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-09408, styled In the Interest of J.L.P., A Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding. However, the order
complained of was signed by the Honorable John D. Gabriel, presiding judge of the 131st Judicial District Court,
Bexar County, Texas.